Affirmed; Opinion Filed September 26, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01181-CR

                             HENRY FORD MCGILL, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-76703-U

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                     Opinion by Justice Lang
       A jury convicted Henry Ford McGill for assault involving family violence by impeding the

complainant’s breathing.      During the punishment phase, appellant pleaded true to two

enhancement paragraphs contained in the indictment. The trial court found the enhancement

paragraphs true and sentenced appellant to twenty-eight years’ imprisonment.            On appeal,

appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978)

(determining whether brief meets requirements of Anders). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro
se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant

has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                       /Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
171181F.U05




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 HENRY FORD MCGILL, Appellant                        On Appeal from the 291st Judicial District
                                                     Court, Dallas County, Texas
 No. 05-17-01181-CR        V.                        Trial Court Cause No. F16-76703-U.
                                                     Opinion delivered by Justice Lang. Justices
 THE STATE OF TEXAS, Appellee                        Fillmore and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of September, 2018.




                                             –3–